Citation Nr: 1009322	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  07-32 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a right hand injury, including the third, 
fourth, and fifth fingers.  

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to 
December 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Cleveland, 
Ohio, Department of Veterans Affairs (VA) Regional Office 
(RO), which continued the 30 percent evaluation for the 
Veteran's service-connected residuals of a right hand injury, 
including the third, fourth, and fifth fingers (dominant).  

In February 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Laws Judge.  A copy of the 
transcript is of record.  During the hearing, the Veteran 
requested a 30-day hold on the case so that additional 
medical evidence could be submitted.  VA outpatient treatment 
records dated June 2008 to March 2009 were obtained, and the 
Veteran waived RO consideration of this new evidence.  

The issues of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU) and receipt of VA outpatient dental 
treatment have been raised by the record.  See the March 2009 
personal statement.  In Rice v. Shinseki, 22 Vet. App. 447 
(2009), the United States Court of Appeals for Veterans 
Claims (Court) held that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record.  As 
such, the TDIU claim is considered to have been raised by the 
record and thus is a component of the Veteran's increased 
rating claim.  Accordingly, the Board has jurisdiction over 
this issue; thus, it is listed on the title page of this 
decision.   However, the claim for outpatient dental 
treatment is referred to the RO for any action deemed 
appropriate.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is remanded and is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The Veteran's service-connected right hand injury is 
manifested by unfavorable ankylosis of the third, fourth, and 
fifth fingers, without the need for amputation.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of a right hand injury, including the third, 
fourth, and fifth fingers have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.7, 4.71a, Diagnostic Codes 5218, 5299 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

During the February 2009 hearing, the Veteran testified that 
his right hand, along with his third, fourth, and fifth 
fingers give him constant trouble.  He explained that he has 
been unable to pick up heavy items and has very weak grip 
ability.  He has been prescribed Etodolac, which alleviates 
the pain, but asserts that at least a 50 percent rating is 
warranted for his service-connected residuals of a right hand 
injury.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2009); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is noted 
that in Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  

Throughout the rating period on appeal, the Veteran's 
service-connected residuals of a right hand injury, including 
the third, fourth, and fifth fingers, have been rated as 30 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5299-5222 (2009).  However, it appears that the RO 
assigned the incorrect diagnostic code to the Veteran's 
service-connected disability.  According to the January 2005 
Board decision, which granted the 30 percent disability 
evaluation, the Board concluded that the disability 
experienced by the Veteran equates to "unfavorable 
ankylosis" of the three fingers and hence, warrants a 30 
percent rating under Diagnostic Code 5218.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5218.  In the follow-up rating 
decision, dated April 2005, the RO increased the service-
connected disability evaluation, but kept the disability 
evaluation rated under the previous codes, Diagnostic Codes 
5299-5222.  Therefore, based upon the discussion in the 
January 2005 Board decision, the Veteran's service-connected 
disability is more appropriately rated under Diagnostic Codes 
5299-5218.  A hyphenated code is used when a rating under one 
diagnostic code requires the use of an additional diagnostic 
code to identify the basis for the evaluation.  Diagnostic 
Code 5299 code represents an unlisted disability of the 
musculoskeletal system.

The evidence shows that the Veteran is right-handed, and thus 
the ratings for the dominant (major) hand apply.  Under 
Diagnostic Code 5218, unfavorable ankylosis of the long, 
ring, and little fingers of a major hand warrants a 30 
percent disability rating.  A 40 percent disability rating is 
warranted when the index finger and two other fingers of the 
major hand are unfavorably ankylosed.  The maximum schedular 
disability rating of 50 percent is warranted when the thumb 
and two fingers of the major hand are unfavorably ankylosed.  

Ankylosis is immobility and consolidation of a joint.  See 
Dorland's Illustrated Medical Dictionary 86 (28th ed., 1994).

The Board notes that zero degrees of flexion for the long, 
ring, and little fingers represent the fingers fully 
extended, making a straight line with the rest of the hand.  
The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MCP) 
joint and proximal interphalangeal (PIP) joint flexed to 30 
degrees, and the thumb abducted and rotated so that the thumb 
pad faces the finger pads.  Only joints in these positions 
are considered to be in favorable position.  

When two or more digits of the same hand are affected by any 
combination of amputation, ankylosis, or limitation of motion 
that is not otherwise specified in the rating schedule, the 
evaluation level assigned will be that which best represents 
the overall disability (i.e., amputation, unfavorable or 
favorable ankylosis, or limitation of motion), assigning the 
higher level of evaluation when the level of disability is 
equally balanced between one level and the next higher level.

When evaluating ankylosis of the index, long, ring, and 
little fingers, if both the MCP and PIP joints of a digit are 
ankylosed, and either is in extension or full flexion, or 
there is rotation or angulation of a bone, the disability 
will be evaluated as amputation without metacarpal resection, 
at PIP joint or proximal thereto.  If both the MCP and PIP 
joints of a digit are ankylosed, the disability will be 
evaluated as unfavorable ankylosis, even if each joint is 
individually fixed in a favorable position.  If only the MCP 
or PIP joint is ankylosed, and there is a gap of more than 
two inches (5.1 cm.) between the fingertip(s) and the 
proximal transverse crease of the palm, with the finger(s) 
flexed to the extent possible, the disability will be 
evaluated as unfavorable ankylosis.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2009).  

After reviewing the evidence of record, the Board finds no 
support for an evaluation in excess of 30 percent for the 
Veteran's service-connected residuals of a right hand injury, 
including the third, fourth, and fifth fingers.  In order for 
the Veteran to receive the next-higher 40 percent disability 
evaluation, he must have unfavorable ankylosis of the index, 
long, and ring fingers; index, long and little fingers; or 
the index, ring, and little fingers.  Although May 2007 and 
September 2009 VA examination reports show limitation of 
motion for metatarsophalangeal (MP) joints, proximal 
interphalangeal (PIP) joints, and distal interphalangeal 
(DIP) joints of the fingers, this limitation only affects the 
long finger, ring finger, and little finger of the right 
hand.  More importantly, the September 2009 VA examiner 
indicated that the PIP and DIP joints for the third, fourth, 
and fifth fingers are anklyosed.  There is no mention of the 
index finger or the thumb of the right hand being ankylosed.  
To the extent of determining whether evaluation as amputation 
is warranted, the Board finds such is not warranted in this 
case.  The September 2009 VA examiner concluded that only the 
PIP and DIP joints for the fingers were ankylosed.  The MP 
joints of the third, fourth, and fifth fingers are not 
ankylosed, and there is no rotation or angulations of a bone.  
Therefore, a higher rating is not warranted under Diagnostic 
Code 5218.  

The Board also finds that no other diagnostic code pertaining 
to the right hand affords the Veteran a higher disability 
evaluation for his service-connected residuals of a right 
hand injury, including the long, ring, and little fingers.  
To that end, there is no evidence of ankylosis of the right 
wrist, which his immobility and consolidation of a joint.  
See Dorland's Illustrated Medical Dictionary 86 (28th ed., 
1994).  In this regard, the Board notes the evidence shows 
that the Veteran has movement of the wrist in dorsiflexion 
(extension) and palmar flexion, which clearly indicates he 
does not have ankylosis.  At the September 2009 VA 
examination, range of motion testing showed dorsiflexion to 
45 degrees, volar flexion to 70 degrees, ulnar deviation to 
20 degrees, and radial deviation to 10 degrees.  The VA 
examiner noted that all motion of the wrist was non-tender, 
and concluded that the Veteran's right wrist was normal for 
his age and without complaints.  Thus, while the Veteran may 
have some limited motion as of the most recent VA 
examination, he does not have ankylosis of the right wrist, 
and Diagnostic Code 5214 is not for application in this case.  

The Board has also considered the Veteran's service-connected 
residuals of a right hand injury in light of Diagnostic Code 
5003, for degenerative arthritis.  In this regard, x-rays 
from the May 2007 VA examination showed degenerative joint 
disease with narrowing and lipping of the first, second, 
third, and fourth MP joints, as well as the DIP joints of the 
second and third fingers.  Additionally, the September 2009 
VA examiner noted some degenerative joint disease of the 
index, long, and ring fingers of the right hand.  Under 
Diagnostic Code 5003, degenerative arthritis, when 
substantiated by x-rays, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent disability rating is warranted with X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent disability 
rating is warranted with x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  While the 
Veteran's affected fingers have demonstrated degenerative 
joint disease, the September 2009 VA examiner opined that the 
arthritis is more likely related to the aging process rather 
than his service-connected disability.  Thus, Diagnostic Code 
5003 is not applicable in this case as it is not due to the 
Veteran's service-connected disability.  

With respect to the possibility of entitlement to an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45, 4.59, the 
Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
Veteran's subjective complaints of pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 
Fed. Reg. 31,262 (1998).  The Board notes that the findings 
do not support an increased evaluation due to functional 
loss.  Although the Veteran has complained of pain and 
significant limitation of motion, the VA examiners of record 
found no additional functional limitation due to pain, 
weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-205 
(1995).  Specifically, the May 2007 VA examiner concluded 
that while repetitive motion of the hand produced pain each 
cycle of extension, there was no loss of motion, additional 
weakness, fatigability, or incoordination.  Similarly, the 
September 2009 VA examiner reported no increased limitation 
with repetitive use or flare-ups of pain in the right hand.  
He further added that repetitive motion of the wrist produced 
no pain, loss of motion, weakness, fatigability, or 
incoordination.  There is no indication that pain, due to the 
Veteran's disability has caused functional loss greater than 
that contemplated by the 30 percent evaluation assigned.  
Therefore, an increased evaluation is not warranted based on 
application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board has also considered whether the Veteran is entitled 
to a "staged" rating for his service-connected residuals of 
a right hand injury, including the third, fourth, and fifth 
fingers, as the Court indicated can be done in this type of 
case.  See Hart v. Mansfield, supra.  However, upon reviewing 
the longitudinal record in this case, we find that at no time 
during the rating period on appeal has the service-connected 
residuals of a right hand injury, including the third, 
fourth, and fifth fingers, have been more disabling than as 
currently rated under the present decision.  

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2009); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2009) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the Veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 
115-116.  When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating.  Otherwise, the schedular evaluation 
is adequate, and referral is not required.  38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluation in this case is not 
inadequate.  An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
disability at issue, but the medical evidence reflect that 
those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's residuals of a 
right hand injury, including the third, fourth, and fifth 
fingers.  Moreover, the evidence does not demonstrate other 
related factors.  The Veteran has not required frequent 
hospitalization due to his service-connected right hand 
disability.  Moreover, marked interference with employment 
has not been shown.  In the absence of any additional 
factors, the RO's failure to consider or to refer this issue 
for consideration of an extraschedular rating was not 
prejudicial.  

The Veteran is competent to report his symptoms.  The Board 
does not doubt the sincerity in the Veteran's belief that his 
disability is worse than the 30 percent evaluation; however, 
the objective medical evidence does not support the 
contention for a higher evaluation.  The Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 30 percent for residuals of a right hand 
injury, including the third, fourth, and fifth fingers, and 
the benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In this case, the RO sent a letter to the Veteran in March 
2007 with the VCAA notice requirements for his increased 
rating claim.  In the letter, the Veteran was informed that 
the evidence necessary to substantiate the claim for an 
increased evaluation would be evidence showing that his 
disability was worse than the current evaluation 
contemplates.  The letter also informed the Veteran that he 
must provide medical or lay evidence demonstrating a 
worsening of his disability and the impact on his employment 
and daily life, which can also be substantiated by sending 
statements from other individuals who are able to describe in 
what manner the disabilities have become worse.  It also 
informed him that on his behalf, VA would make reasonable 
efforts to obtain records that were not held by a federal 
agency, such as records from private doctors and hospitals.  
The letter stated that he would need to give VA enough 
information about the records so that it could obtain them 
for him.  See also the July 2009 VCAA letter.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
effective date question is moot.  The Veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the Veteran's service 
treatment records and VA outpatient treatment records from 
November 1956 to October 2009.  The Veteran was also provided 
VA examinations in connection with his increased rating 
claim, which are found to be adequate for rating purposes.  
The examiners reviewed the Veteran's medical history, 
recorded pertinent examination findings, and provided 
conclusions with supportive rationale.  The Board finds that 
the VA examination reports are probative.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of a right hand injury, including the third, 
fourth, and fifth fingers is denied.  


REMAND

As previously noted, in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the 
record.  As such, the TDIU claim is considered to have been 
raised by the record and thus is a component of the instant 
claim.  Accordingly, the Board has jurisdiction over this 
issue.  However, in the present case, additional development 
is required.  Specifically, the RO must provide appropriate 
notice and adjudicate the claim.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VCAA notice 
obligations are satisfied concerning the 
claim for TDIU and that any additional 
development deemed appropriate has been 
accomplished, to include obtaining a VA 
opinion on the question of whether it is 
at least as likely as not that the 
appellant is unable to obtain and 
maintain substantially gainful employment 
as a result of his service-connected 
disabilities.  

2.  Thereafter, adjudicate the claim for 
a total disability rating for 
compensation based on individual 
unemployability.  If the decision is 
adverse to the Veteran, furnish the 
Veteran and his representative a 
Supplemental Statement of the Case and 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


